Exhibit 10.14
NON-QUALIFIED STOCK OPTION AGREEMENT
THIS NON-QUALIFIED STOCK OPTION AGREEMENT (“Agreement”) is made as of
___________, 20_____, between Altisource Portfolio Solutions S.A., a Luxembourg
société anonyme (together, with its subsidiaries and affiliates, the
“Corporation”), and  _____, an employee of the Corporation or one of its
subsidiaries (the “Employee”).
WHEREAS, the Corporation desires, by affording the Employee an opportunity to
purchase shares of its common stock, par value $1.00 per share (“Stock”), to
further the objectives of the Corporation’s 2009 Equity Incentive Plan (the
“2009 Plan”).
NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, and intending to be legally bound
hereby, the parties hereto have agreed, and do hereby agree, as follows:
1. OPTION GRANT
The Corporation hereby grants to the Employee, pursuant to and subject to the
2009 Plan, the right and option (the “Options”) to purchase all or any part of
an aggregate  _____  shares of common stock from the Corporation for a purchase
price of $_______ per share (the “Strike Price”), on the terms and conditions
set forth in this Agreement.
2. OPTION TERM
The term of the Options shall begin on the date of this Agreement and will
continue for a period of ten (10) years from the date of this Agreement or, for
the Performance-Based Options and Extraordinary Performance-Based Options, a
period of four (4) years after the commencement of vesting, whichever is longer,
except as provided in Paragraph 5 below. To the extent the Performance-Based
Options or Extraordinary Performance-Based Options do not commence vesting on or
before ten (10) years from the date of this Agreement, they will terminate.
3. EXERCISE OF OPTIONS

  A.  
Vesting Schedule

  (1)  
Time-Based Vesting. Subject to the provisions of Paragraphs 5 and 6 below, 25%
of the Options (“Time-Based Options”) shall vest in four (4) equal annual
increments, as follows. One-fourth (1/4) of the Time-Based Options shall vest on
each anniversary of the date of this Agreement commencing on the first
anniversary of this Agreement and continuing until all Time-Based Options are
vested.

          Confidential        

 

 



--------------------------------------------------------------------------------



 



  (2)  
Performance-Based Vesting. Subject to the provisions of Paragraphs 5 and 6
below, 50% of the Options (“Performance-Based Options”) shall vest in four (4)
equal annual increments, as follows. One-fourth (1/4) of the Performance-Based
Options shall vest on the date as of which both of the following performance
criteria have been met: (x) the per share price of the Corporation’s Stock at
any time from the date of this Agreement must equal or exceed two times the
Strike Price and (y) investors must achieve a 20% Annualized Rate of Return from
the date of this Agreement based on the Strike Price. Thereafter, one-fourth
(1/4) of the Performance-Based Options shall automatically vest on each of the
consecutive three (3) anniversaries of the date of such initial vesting.

  (3)  
Extraordinary Performance-Based Vesting. Subject to the provisions of Paragraphs
5 and 6 below, 25% of the Options (“Extraordinary Performance-Based Options”)
shall vest in four (4) equal annual increments, as follows. One-fourth (1/4) of
the Extraordinary Performance-Based Options shall vest on the date as of which
both of the following extraordinary performance criteria have been met: (x) the
per share price of the Corporation’s Stock at any time from the date of this
Agreement must equal or exceed three times the Strike Price and (y) investors
must achieve a 25% Annualized Rate of Return from the date of this Agreement
based on the Strike Price. Thereafter, one-fourth (1/4) of the Extraordinary
Performance-Based Options shall automatically vest on each of the consecutive
three (3) anniversaries of the date of such initial vesting.

For the avoidance of doubt, the requisite performance and/or extraordinary
performance criteria provided in clauses (x) and (y) of Paragraphs 3A (2) and
(3) above, once satisfied for the initial vesting of the Performance-Based
Options and/or Extraordinary Performance-Based Options, respectively, do not
need to continue to be satisfied for vesting of the same on the subsequent three
(3) anniversaries of such initial vesting.

  B.  
Accelerated Vesting

Notwithstanding the vesting schedule provided in Paragraph 3A above:

  (1)  
If the Employee’s employment is terminated by reason of (a) Death or Disability
or (b) Retirement, then the Time-Based Options shall vest and shall become
immediately exercisable in full on the date of such termination.

  (2)  
If the Employee’s employment is terminated by reason of Death or Disability,
then the Performance-Based Options and the Extraordinary Performance-Based
Options shall remain outstanding, subject to vesting only upon satisfaction of
the respective criteria for the vesting of such options set forth in
Paragraph 3A above. All Performance-Based Options and Extraordinary
Performance-Based Options that have not vested shall expire upon Retirement.

  C.  
General

Upon vesting, the Options may be exercised in whole or in part at any time
before the Options terminate, subject to the terms and conditions of this
Agreement. In no case may the Options be exercised as to less than 50 shares at
any one time (or the remaining shares then purchasable under the Options, if
less than 50 shares) or for a fractional share. Except as provided in
Paragraph 5 below, the Options may not be exercised unless the Employee shall,
at the time of the exercise, be an employee of the Corporation. During the
Employee’s lifetime, only he/she or his/her guardian or legal representative may
exercise the Options. The Employee shall have none of the rights of a
stockholder with respect to any of the shares of the Stock subject to the
Options until such shares shall be issued in his/her name or the name of his/her
designee following the exercise of the Options.

          Confidential   Page 2 of 9    

 

 



--------------------------------------------------------------------------------



 



4. METHOD OF OPTION EXERCISE

  A.  
Subject to the terms and conditions of this Agreement, the Options may be
exercised by written notice to the Corporation at its Employee offices to the
attention of the Corporate Secretary of the Corporation (the “Secretary”). Such
notice shall state the election to exercise the Options, shall state the number
of shares in respect of which it is being exercised (the “Purchased Shares”) and
shall be signed by the person or persons so exercising the Options. Such notice
shall be accompanied by (i) a personal check payable to the order of the
Corporation for payment of the full purchase price of the Purchased Shares,
(ii) delivery to the Corporation of the number of shares of Stock duly endorsed
for transfer and owned by the Employee which have an aggregate Fair Market Value
equal to the aggregate purchase price of the Purchased Shares or (iii) payment
therefor made in such other manner as may be acceptable to the Corporation on
such terms as may be determined by the Compensation Committee of the Board of
Directors of the Corporation (the “Committee”). “Fair Market Value” shall mean
the average of the high and low sales price of the Stock on the last trading day
immediately prior to the date of exercise, as reported on the primary securities
exchange on which the Stock is then traded (if the Stock is not then publicly
traded on a securities exchange, the Compensation Committee shall determine the
Fair Market Value of such Stock at its complete discretion). In addition to and
at the time of payment of the purchase price, the person exercising the Options
shall pay to the Corporation the full amount of any federal and state
withholding or other taxes applicable to the taxable income of such person
resulting from such exercise in cash unless the Committee in its sole discretion
shall permit such taxes to be paid in Stock. Such payment may also be made in
the form of payroll withholding, at the election of the option holder.

  B.  
The Corporation shall issue the shares of the said purchased shares as soon as
practicable after receipt of the notice and all required payments by the person
or persons exercising the Options as provided in Paragraph 4A above. Unless the
person or persons exercising the Options shall otherwise direct the Corporation
in writing, such shares shall be registered in the name of the person or persons
so exercising the Options and shall be delivered as aforesaid to or upon the
written order of the person or persons exercising the Options.

  C.  
In the event the Options shall be exercised, pursuant to Paragraphs 3 and 5
hereof, by any person or persons other than the Employee, such notice shall be
accompanied by appropriate proof of the derivative right of such person or
persons to exercise the Options.

  D.  
The date of exercise of the Options shall be the date on which the notice, the
documents and all payments required under this Paragraph 4 are received by or
arranged with the Secretary. If such notice is received after the market close,
the following trading day will be considered the date of exercise. All shares
that shall be purchased upon the exercise of the Options as provided herein
shall be fully paid and non-assessable.

          Confidential   Page 3 of 9    

 

 



--------------------------------------------------------------------------------



 



5. TERMINATION OF OPTIONS
The Options may not be exercised to any extent after termination of the Options
in one of the ways, whichever first occurs, set forth below in this Paragraph 5.

  A.  
The Options shall terminate upon the exercise of such Options in the manner
provided in this Agreement and the 2009 Plan, whether or not the shares are
ultimately delivered.

  B.  
Except as may otherwise be provided in Paragraph 5 C below for the earlier
termination of the Options, the Options and all rights and obligations
thereunder shall expire ten (10) years after the date of this Agreement,
provided, however, that in the event that the applicable performance and/or
extraordinary performance conditions are achieved prior to the tenth anniversary
of the date of this Agreement, Performance-Based Options and Extraordinary
Performance-Based Options shall terminate on the later to occur of: (1) the
fourth anniversary of the date the relevant performance criteria are achieved,
or (2) the tenth anniversary of the date of this Agreement. For the avoidance of
doubt, the achievement of performance conditions for Performance-Based Options
only will not extend the life of Extraordinary Performance-Based Options beyond
the tenth anniversary of the date of this Agreement. Further for the avoidance
of doubt, in the event of an employment termination described in Paragraph 5 C
below, all Options shall terminate on the dates detailed in Paragraph 5 C,
regardless of whether performance conditions or extraordinary performance
conditions have been achieved.

  C.  
If, prior to exercise, expiration, surrender or cancellation of the Options, the
Employee’s employment terminates:

  (1)  
by reason of Disability, then the Options shall terminate not later than (a)
five (5) years after the date of such termination of employment or (b) the end
of the Option’s term, whichever occurs first. In the event of the death of the
Employee after such termination, the Options shall terminate on the earlier to
occur of: (i) three (3) years after the date of the Employee’s death or (ii) the
end of the Option’s term, during which period the Options may be exercised by
the person or persons to whom the Employee’s rights shall pass by will or by the
applicable laws of descent or distribution.

  (2)  
by reason of death, then the Options shall terminate three (3) years after the
date of the Employee’s death, during which period the Options may be exercised
at any time by the person or persons to whom the Employee’s rights shall pass by
will or by the applicable laws of descent or distribution.

  (3)  
by reason of termination of employment by the Corporation for Cause or
termination of employment by the Employee, then all Options shall terminate on
such date of termination of employment.

          Confidential   Page 4 of 9    

 

 



--------------------------------------------------------------------------------



 



  (4)  
by reason of termination of employment by the Corporation without Cause or
Retirement of the Employee, then (a) with respect to all Time Based Options, all
unvested Time Based Options shall terminate on the date of such termination of
employment and all vested Time Based Options shall terminated on the six
(6) month anniversary of the date of such termination of employment, and
(b) with respect to Performance-Based Options and Extraordinary
Performance-Based Options, (i) if the respective performance criteria for such
Performance-Based Options or such Extraordinary Performance Based Options have
been satisfied on or prior to the ninety (90) day anniversary of the date of
such termination of employment, such Performance-Based Options or Extraordinary
Performance-Based Options, as applicable, shall terminate on the later of
(x) the six month anniversary of the date such Option vests, or (y) the six
month anniversary of the date of such termination of employment, and (ii) if the
respective performance criteria for such Performance-Based Options or
Extraordinary Performance-Based Options have not been satisfied on or prior to
the ninety (90) day anniversary of the date of such termination of employment,
such Performance-Based Options or Extraordinary Performance-Based Options, as
applicable, shall terminate on the ninety (90) day anniversary of the date of
termination of employment.

6. CONDITIONS UPON TERMINATION OF EMPLOYMENT
If the employment of the Employee terminates by reason of Retirement, then the
rights of the Employee and the Options shall be subject to the conditions that
for a period of two (2) years following the effective date of termination the
Employee shall not (a) engage, either directly or indirectly, in any manner or
capacity as advisor, principal, agent, partner, officer, director, employee,
member of any association or otherwise, in any business or activity which is at
the time competitive with any business or activity conducted by the Corporation,
(b) solicit, directly or indirectly, any employee of the Corporation to leave
the employ of the Corporation for employment, hire or engagement as an
independent contractor elsewhere, (c) in any way interfere with the relationship
between any customer, supplier, licensee or business relation of the Corporation
or (d) share, reveal or utilize any Confidential Information of the Corporation
except as otherwise expressly permitted by Corporation.
In addition, the rights of the Employee to the Options shall be subject to the
conditions that for a period of two (2) years he/she shall be available, unless
he/she shall has since died, at reasonable times for consultations at the
request of the Corporation’s management with respect to phases of the business
with which he/she was actively connected during his/her employment, but such
consultations shall not be required to be performed during usual vacation
periods or periods of illness or other incapacity or without reasonable
compensation and cost reimbursement. In the event that the above conditions are
not fulfilled, the Employee shall forfeit all rights to any unexercised portion
of the Options as of the date of such breach of condition. Any determination by
the Board of Directors of the Corporation with regard to this Paragraph 6 shall
be conclusive.

          Confidential   Page 5 of 9    

 

 



--------------------------------------------------------------------------------



 



7. ADJUSTMENT UPON CHANGES IN STOCK
If there shall be any change in the stock subject to the Options granted
hereunder, through merger, consolidation, reorganization, recapitalization,
stock dividend, stock split, spin off of one or more subsidiaries or other
change in the corporate structure, appropriate adjustments shall be made by the
Board of Directors of the Corporation in its reasonable discretion (or if the
Corporation is not the surviving corporation in any such transaction, the Board
of Directors of the surviving corporation — with the Board of Directors of the
Corporation and the surviving corporation collectively referred to in this
Paragraph 7 as the “Board”) in the aggregate number and kind of shares subject
to the 2009 Plan and the number and kind of shares and the price per share
subject to the Options. Further, the Board shall adjust the performance
conditions and extraordinary performance conditions as appropriate to avoid
inequitable dilution or enlargement of award values or rights in connection with
such a corporate transaction or restructuring. Without limiting the generality
of the foregoing, in the event of a restructuring or transaction resulting in
some or all of the Corporation’s Stock being convertible into equity of a
separate company, the Board shall have the authority to replace outstanding
Options with any one or more of the following: (1) adjusted options of the
Corporation; (2) adjusted options on the equity of the separate company; and
(3) a combination of adjusted options on the shares of both the Corporation and
the separate company, all as the Board sees as equitable. In the event of any
such option adjustment and/or conversion, the Board shall ensure that the
aggregate value of the Employee’s outstanding Options under this Agreement is
preserved through the conversion/adjustment. For the avoidance of doubt, in the
event Employee remains employed with the separate company that results from a
restructuring or transaction covered by this Paragraph 7, for purposes of this
Agreement, he/she will be deemed to remain employed as if he/she continued
employment with the Corporation such that the employment termination provisions
applicable to Options shall not be invoked unless and until his/her employment
with such separate company shall terminate.
8. NON-TRANSFERABILITY OF OPTIONS
The Options shall not be transferable otherwise than by will or by the
applicable laws of descent and distribution. More particularly (but without
limiting the generality of the foregoing), the Options may not be assigned,
transferred (except as aforesaid), pledged or hypothecated in any way (whether
by operation of law or otherwise) and shall not be subject to execution,
attachment or similar process. Any attempted assignment, transfer, pledge,
hypothecation or other disposition of the Options contrary to the provisions
hereof, and the levy of any execution, attachment or similar process upon the
Options, shall be null and void and without effect.
9. PAYMENT OF EXPENSES AND COMPLIANCE WITH LAWS
The Corporation shall at all times during the term of the Options reserve and
keep available such number of shares of Stock as will be sufficient to satisfy
the requirements of this Agreement, shall pay all original issue and/or transfer
taxes with respect to the issue and/or transfer of shares pursuant hereto and
all other fees and expenses necessarily incurred by the Corporation in
connection therewith and will from time to time use its best efforts to comply
with all laws and regulations which, in the opinion of counsel for the
Corporation, shall be applicable thereto.

          Confidential   Page 6 of 9    

 

 



--------------------------------------------------------------------------------



 



10. DEFINITIONS

  A.  
As used herein, the term “Disability” shall mean a physical or mental impairment
which, as reasonably determined by the Board, renders the Employee unable to
perform the essential functions of his employment with the Corporation, even
with reasonable accommodation that does not impose an undue hardship on the
Corporation, for more than 180 days in any 12-month period, unless a longer
period is required by federal or state law, in which case that longer period
would apply.

  B.  
As used herein, the term “Retirement” shall mean termination (other than by
reason of death or Disability) of the Employee’s employment with the Corporation
or one of its subsidiaries pursuant to and in accordance with a plan or program
of the Corporation or subsidiary applicable to the Employee provided, however,
that for purposes of this Agreement only, the Employee must have attained the
age of 60 and been an employee of the Corporation for not less than three
(3) years as of the date of termination of employment by reason of Retirement.

  C.  
As used herein, “Confidential Information” shall mean all information relating
to Corporation, including any of its subsidiaries, customers, vendors, and
affiliates, of any kind whatsoever; know-how; experience; expertise; business
plans; ways of doing business; business results or prospects; financial books,
data and plans; pricing; supplier information and agreements; investor or lender
data and information; business processes (whether or not the subject of a
patent), computer software and specifications therefore; leases; and any and all
agreements entered into by Corporation or its affiliates and any information
contained therein; database mining and marketing; customer relationship
management programs; any technical, operating, design, economic, client,
customer, consultant, consumer or collector related data and information,
marketing strategies or initiatives and plans which at the time or times
concerned is either capable of protection as a trade secret or is considered to
be of a confidential nature regardless of form. Confidential Information shall
not include: (a) information which is or becomes generally available to the
public other than as a result of a disclosure in breach of this Agreement,
(b) information which was available on a non-confidential basis prior to the
date hereof or becomes available from a person other than the Corporation who
was not otherwise bound by confidentiality obligations to the Corporation and
was not otherwise prohibited from disclosing the information or (c) Confidential
Information which is required by law to be disclosed, in which case, Employee
will provide the Corporation with notice of such obligation immediately to allow
the Corporation to seek such intervention as it may deem appropriate to prevent
such disclosure including and not limited to initiating legal or administrative
proceedings prior to disclosure.

  D.  
As used herein, “Annualized Rate of Return” shall be determined as a function of
the Corporation’s stock price appreciation and dividends and other distributions
over the Strike Price. For this purpose, dividends and other distributions shall
be deemed reinvested in stock of the Company on the date such dividends and
distributions are paid to shareholders. The Compensation Committee shall make
all determinations of Annualized Rate of Return under this Agreement at its sole
discretion.

          Confidential   Page 7 of 9    

 

 



--------------------------------------------------------------------------------



 



  E.  
As used herein, “Cause” shall mean, as reasonably determined by the Board of
Directors of the Corporation (excluding the Employee, if he/she is then a member
of the Board) either (i) any willful or grossly negligent conduct (including but
not limited to fraud or embezzlement) committed by the Employee in connection
with the Employee’s employment by the Corporation which conduct in the
reasonable determination of the Board has had or will have a material
detrimental effect on the Corporation’s business or (ii) the Employee’s
conviction of, or entering into a plea of nolo contendere to, a felony involving
fraud or embezzlement, whether or not committed in the course of the Employee’s
employment with the Corporation.

11. AMENDMENT
In the event that the Board of Directors of the Corporation shall amend the 2009
Plan under the provisions of Section 9 of the 2009 Plan and such amendment shall
modify or otherwise affect the subject matter of this Agreement, this Agreement
shall, to that extent, be deemed to be amended by such amendment to the 2009
Plan. The Corporation shall notify the Employee in writing of any such amendment
to the 2009 Plan and this Agreement as soon as practicable after its approval.
Notwithstanding any other provision of this Agreement or the 2009 Plan, the
Employee’s Options under this Agreement may not be amended in a way that
materially diminishes the value of the Options without the Employee’s consent to
the amendment.
12. CONSTRUCTION
In the event of any conflict between the 2009 Plan and this Agreement, the
provisions of the 2009 Plan shall control. This Agreement shall be governed in
all respects by the laws of the State of Georgia. No provision of this Agreement
shall limit in any way whatsoever any right that the Corporation may otherwise
have to terminate the employment of the Employee at any time.
13. ENTIRE AGREEMENT
This Agreement constitutes the entire agreement between the Corporation and the
Employee and supersedes all other discussions, correspondence, representations,
understandings and agreements between the parties, with respect to the subject
matter hereof.
14. HEADINGS
The headings of the paragraphs of this Agreement are inserted for convenience
only and shall not be deemed a part hereof.

          Confidential   Page 8 of 9    

 

 



--------------------------------------------------------------------------------



 



                      ATTEST:       ALTISOURCE PORTFOLIO SOLUTIONS S.A.    
 
                   
By:
          By:        
 
 
 
Kevin J. Wilcox          
 
William B. Shepro    
 
  Chief Administration Officer           Chief Executive Officer    
 
                                EMPLOYEE    
 
                   
 
          By:        
 
             
 
Name:    

          Confidential   Page 9 of 9    

 

 